718 S.E.2d 635 (2011)
STATE
v.
Freeman L. ROGERS, Jr.
No. 414P11-1.
Supreme Court of North Carolina.
November 9, 2011.
Robert C. Montgomery, Senior Deputy Attorney General, for State of North Carolina.
Freeman Lee Rogers, Estill, SC, for Rogers, Freeman Lee.
Peter S. Gilchrist, III, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 22nd of September 2011 by Defendant-Appellant for Notice of Appeal:

*636 "Motion Dismissed by order of the Court in conference, this the 9th of November 2011."